Citation Nr: 1827205	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service connected multiple sclerosis.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service connected multiple sclerosis.

3.  Service connection for erectile dysfunction, to include as secondary to service connected multiple sclerosis.  

4.  Entitlement to a compensable evaluation for trigeminal neuralgia.

5.  Entitlement to a temporary total evaluation due to convalescence for cervical degenerative disc disease status post anterior cervical discectomy at C4-5 and C5-6.  


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1979 to October 1999.  He died in November 2014.  The RO has determined that his surviving spouse (the Appellant) is a valid claimant for substitution purposes.  See 38 U.S.C. § 5121A (2012).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability did not have onset in service or within one year of service and was not caused by or related to his active military service, to include his service connected multiple sclerosis.

2.  The Veteran's left shoulder disability did not have onset in service or within one year of service and was not caused by or related to his active military service, to include his service connected multiple sclerosis.

3.  The Veteran's erectile dysfunction did not have onset in service and was not caused by or related to his active military service, to include his service connected multiple sclerosis.

4.  Throughout the period on appeal, the Veteran's service connected trigeminal neuralgia most nearly approximated mild incomplete paralysis of the fifth cranial nerve.

5.  The Veteran has not presented evidence that his cervical discectomy in March 2004 resulted in at least one month of convalescence, severe post-operative residuals, or treatment with immobilization by cast of a major joint.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability, to include as secondary to the service connected multiple sclerosis have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for a left shoulder disability, to include as secondary to service connected multiple sclerosis, have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to service connected multiple sclerosis, have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for entitlement to a compensable evaluation for trigeminal neuralgia have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.124, 4.124a, Diagnostic Codes 8205, 8405 (2017).

5.  The criteria for entitlement to a temporary total evaluation due to convalescence for cervical degenerative disc disease status post anterior cervical discectomy at C4-5 and C5-6 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Bilateral Shoulder Disability

The Veteran is seeking entitlement to service connection for a right and left shoulder disability.

Service treatment records provide no evidence the Veteran expressed complaints of or received treatment for or a diagnosis of a shoulder disability during his military service.

An October 2011 VA examination noted that the examiner reviewed the Veteran's claims file and medical records.  At that time, the Veteran reported a left rotator cuff tear in 2008 after his left foot gave way.  X-rays revealed evidence of bilateral acromioclavicular joint arthritis with bilateral calcific tendonitis or bursitis.  The examiner provided a diagnosis of bilateral shoulder acromioclavicular joint arthritis with calcific tendonitis and left supraspinatus tendinopathy.  The examiner also concluded that this condition is not caused by or a result of the Veteran's service connected multiple sclerosis; rather, the symmetric radiologic findings in both shoulders were most likely "age-related."  The examiner stated that he was unable to determine whether the Veteran's left shoulder disability was aggravated by his multiple sclerosis without resorting to speculation.  

In support of his claim, the Veteran submitted a March 2014 statement from Dr. L. E., who opined that the Veteran has a shoulder disability that is as likely as not secondary to multiple sclerosis.  He stated that in service, the Veteran injured his shoulder (which shoulder was never specified) when his leg gave out and he fell.  However, it is unclear whether he actually reviewed the Veteran's claims folder, including his service treatment records or if he was simply relying on the Veteran's self-report.  Dr. L.E. opined that the shoulder injury is secondary to or a result of multiple sclerosis, suggesting that the Veteran's leg gave out due to the disease's effect on his leg.  He also stated that multiple sclerosis may affect all parts of a patient's central nervous system, thus affecting the muscles, joints, and optic nerve.  

Based on all the above evidence, the Board finds that entitlement to service connection for a right or left shoulder disability cannot be granted.  While the Veteran has suggested that he injured his shoulder or shoulders in a fall in service, his service treatment records are negative for any documented shoulder injury in service caused by a fall or any other accident.  Indeed, the Board could not find any complaints of shoulder pain in service.  

Furthermore, at his October 2011 VA examination, the Veteran did not report any shoulder injury in service, although he did report a fall in 2008 (almost a decade after service) that injured his left shoulder.  The Board finds the contemporaneous medical records to be more probative regarding the question of whether the Veteran injured his shoulders in service than his account of an injury made many years after separation from service, particularly since accounts of how he injured himself appear inconsistent.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Additionally, there is no x-ray evidence that his bilateral acromioclavicular arthritis manifest to a compensable degree within one year of service.

Furthermore, while Dr. L. E. has noted that multiple sclerosis affects the central nervous system, which in turn can affect the muscles and joints, a general observation about the symptoms of a disability is not the same thing as a specific finding that the Veteran's multiple sclerosis caused his acromioclavicular arthritis.  This is particularly so since the October 2010 VA examiner made a specific finding that that there is no clinical connection between the Veteran's multiple sclerosis and his bilateral shoulder arthritis.  Rather, the examiner explained that this condition was more likely the result of the normal aging process.  

Importantly, the Board also notes that to the extent that the Veteran's multiple sclerosis impaired the use of his upper extremities, service connection was separately granted for loss of use of the upper extremities.  The medical evidence does not show a separate disability of the shoulders for which service connection may be granted.  The preponderance of the probative evidence does not show that a right or left shoulder injury is related to the service connected condition of multiple sclerosis nor is there any evidence of this disability during military service or within one year of service.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, more weight is placed on the VA examiner' s opinion since this opinion was based on a complete review of the claims folder, including service treatment records, and since the opinion is more specific.  

For all the above reasons, entitlement to service connection for a right shoulder disability and a left shoulder disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Erectile Dysfunction

The Veteran is also seeking entitlement to service connection for erectile dysfunction, which he has claimed is a symptom of his service connected multiple sclerosis.  

Service treatment records provide no evidence the Veteran complained of or received treatment for or a diagnosis of erectile dysfunction during his military service.

An October 2011 VA examination notes that the examiner reviewed the Veteran's claims file and medical records.  At that time, he reported a problem of erectile dysfunction with a date of onset in 1999, which continued and is currently treated with Levitra.  The physical examination shows the penis was normal.  The examiner confirmed a diagnosis of erectile dysfunction with no functional limitation.  In addition, the examiner opined that this condition was less likely than not caused by and related to the Veteran's service connected multiple sclerosis.  The examiner noted other risk factors for erectile dysfunction to include dyslipidemia, hypertension, and age.

The Veteran has not submitted any contrary medical opinion.

Therefore service connection for erectile dysfunction remains denied since this condition neither occurred in nor was caused by service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran has been service connected and assigned a non-compensable (0 percent) disability rating for his trigeminal neuralgia since November 2010.

The Veteran's service-connected trigeminal neuralgia is rated under Diagnostic Code 8205 for paralysis of the fifth (trigeminal) cranial nerve.  Diagnostic Code 8205 provides for a 10 percent rating for moderate incomplete paralysis of the fifth cranial nerve.  A 20 percent rating is assigned for severe incomplete paralysis of the fifth cranial nerve.  A 30 percent rating is assigned for complete paralysis of the fifth cranial nerve.  38 C.F.R. § 4.124a (2017).  Diagnostic Code 8405, neuralgia of the fifth (trigeminal) cranial nerve, is rated under the same criteria.  Id.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 CFR §4 31 (2017).  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).

At an October 2011 VA examination, the Veteran expressed complaints of right sided lower facial/mandibular trigeminal neuralgia with a date of onset in 2005.  He described this neuralgia as occurring episodically, approximately once a month with severe electrical type pain from 2005 to 2010.  In March 2011, he underwent gamma knife treatment with a 90 to 95% improvement.  The Veteran did continue to report mild recurrent, constant paresthesias of the right lower face/mandible in the last two months.  He denied headache pain as a result of the gamma knife treatment, including characteristic prostrating attacks of migraine headache pain or frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner provided a diagnosis of trigeminal neuralgia of the cranial nerve V, status post gamma knife treatment with no functional limitation.

The Veteran's available treatment records were reviewed and do not show any evidence of worsening symptoms of trigeminal neuralgia prior to his death in November 2014.

Based on the above evidence, the Board finds that entitlement to a compensable evaluation is not warranted for the Veteran's trigeminal neuralgia.  For the period on appeal, the Veteran's symptoms were, by his own description, mild and episodic and there is no evidence, lay or medical, that they caused any functional limitation.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Temporary Total Evaluation

Finally, the Veteran was seeking entitlement to a temporary total evaluation for his service connected cervical spine disability based on a need for a period of convalescence following a March 2004 cervical discectomy.

Under 38 C.F.R. § 4.30 (a), a temporary total evaluation will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Private treatment records from Dr. S. O. were reviewed.  A March 2004 treatment record noted evidence of disc protrusion or spondylosis to the right of C5-6, which impinged on the spinal cord and exiting root.  Dr. S.O. concluded that the Veteran might need surgical decompression, and the surgery was ultimately scheduled for such the following week.  In April 2004, the Veteran presented two weeks status post anterior discectomy at C4-5 and C5-6 for myelopathy.  He reported a little bit of neck pain, but nothing too severe.  He continued to describe some weakness in his leg, but reported that he was walking better and could walk up steps.  His bladder control was described as almost normal.  He noted he had been able to preach on Sunday without difficulty.  He was encouraged to complete some physical therapy in order to gain improvement in his walking.  A May 2004 treatment record noted the Veteran had been attending physical therapy and making progress and that he denied having neck pain.  

Thus, while the evidence of record shows that the Veteran underwent an anterior discectomy at C4-5 and C5-6 for myelopathy in March 2004, these records provide no evidence that his surgery resulted in at least one month of convalescence, severe post-operative residuals, or treatment with immobilization by cast of a major joint.  Rather, from what evidence is available, it appears that the Veteran was able to return to something approximating a normal routine just two weeks following the surgery.  Accordingly, the criteria for a temporary total evaluation under 38 C.F.R. § 4.30 for cervical degenerative disc disease status post anterior cervical discectomy at C4-5 and C5-6 are not met.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a right shoulder disability, to include as secondary to the service connected multiple sclerosis, is denied.

Service connection for a left shoulder disability, to include as secondary to service connected multiple sclerosis, is denied.

Service connection for erectile dysfunction, to include as secondary to service connected multiple sclerosis, is denied.  

Entitlement to a compensable evaluation for trigeminal neuralgia is denied.

Entitlement to a temporary total evaluation due to convalescence for cervical degenerative disc disease status post anterior cervical discectomy at C4-5 and C5-6 is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


